Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 14, 17, 20, 22-24 and 26-28 have been amended and claims 19, 21, 29 and 30 canceled as requested in the amendment filed on March 01, 2020. Following the amendment, claims 1, 12-18, 20 and 22-28 are pending in the instant application.
2.	Claims 1, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.
3.	Claims 14-18, 20 and 22-28 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on March 01, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14-18, 20 and 22-28, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 14 stands indefinite for reasons of record in section 7 of Paper mailed on October 30, 2020. Applicant argues at pp. 7-8 that the term “ionizing radiation-induced disorder” is self-explanatory and encompasses any abnormal physical or mental condition while the specification lists preferred embodiments of the disorders. This has been fully considered but found to be not persuasive for reasons that follow.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
In the instant case, a person having ordinary skill would not know what specific pathologies are included or excluded from Applicant’s method since the claim fails to articulate the boundaries of the term. Thus, the scope of the claim is unclear.
 	8.	Claim 20, as amended, is indefinite for reciting limitation “inhibiting the Cx43 hemichannel with respect to Cx43 gap junction”. The metes and bounds of the claimed subject matter cannot be ascertained from the claim or the specification as filed.
9.	Claim 24 recites the limitation "step a comprises administering" in claim 14.  There is insufficient antecedent basis for this limitation in the claim, see amended claim 14.
10.	The term "inhibition" in claim 28 is a relative term which renders the claim indefinite.  It appears that claim 28, as amended, defines the term “inhibiting” by reference to the “inhibition”, which does not allow to provide a standard for ascertaining the requisite degree, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
11.	Claims 15-18, 22, 23 and 25-27 are indefinite for being dependent from indefinite claim(s). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 14-18, 20 and 22-28, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record as applied to claims 21-27 and 30 in section 16 of Paper mailed on October 20, 2020. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant submits at p. 8 of the Response that, “From the recitations of the claims and the specific examples provided in the specification, the skilled artisan can clearly envision the structure of the encompassed genus of agents and compounds as instructed in at least para. [103] of the as-filed specification”. Applicant’s argument has been fully considered but is not persuasive for the following reasons.
Paragraph [103] is limited to description of embodiments that may be acting to satisfy certain functions, such as “may be a connexin-targeting molecule” or “may be a connexin mimetic peptide”. The rest of the specification fails to provide any reference to the actual chemical structure of those agents intended for clinical administration for therapy of an ionizing radiation-induced disorder. 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
See MPEP 2163. II.A.3.(a)ii), which states that,
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). 
In the instant case, the specification provides the description of preferred embodiments, such as Gap 19, L2 and peptide 5; however, reference to these three compounds does not inform the skilled artisan about any other agents currently within present claims. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	

At p. 9-10 of the Response, Applicant submits that the experimental results support the enablement of the claimed methods and further that, “[A]lthough these effects have mostly been shown in vitro in vascular endothelial cells, the evidence is sufficiently strong to support the expectation of success in treating (broadly) ionizing radiation-induced disorders”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Present claims encompass methods of therapy of an ionizing radiation-induced disorder in a subject by administering to the subject an agent for inhibiting Cx43 protein, hemichannel or gap junction. The specification does not describe the entire genus of the agents to be administered and fails to explain what stands for “an ionizing radiation-induced disorder”. The prior art of record does not recognize cardiovascular, neurovascular and neurodegenerative disorders as ionizing radiation-induced disorders. The experimental model employed by Applicant is not known in the art as predictive for therapy of neurodegenerative or cardiovascular pathologies. Granted that a skilled practitioner can practice and discover for himself what agents that meet claims’ limitations are suitable for clinical administration to the subjects suffering from disorders termed “ionizing radiation-induced”, however, this by itself represents an undue experimentation which is prohibited under the statute of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

In making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. In the instant case the specification provides no guidance on how to use the claimed method of therapy of any ionizing radiation-induced disorder, including cardiovascular, neurovascular or neurodegenerative, because the information and experimental evidence presented in the case are not commensurate with the currently claimed methods of therapy. The instant claims, as amended, specifically require as a first step “exposing the subject to radiation”, and it is not obvious whether this step is a part of therapy. Next, as fully explained earlier, the specification fails to provide any protocols for actively inhibiting a Cx43 protein, hemichannel and gap junction, such as doses, routes and regimes suitable treat real life pathologies. There is no meaningful  description of drugs, agents that inhibit or target Cx43 protein, hemichannel and gap junction, to be administered, or any other guidance that would would assure one of skill in the art of reasonable expectation of success when practicing Applicant’s invention, as currently claimed. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained. 

	Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

March 18, 2021